Citation Nr: 9932395	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  The veteran also had a subsequent period of unverified 
service in a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1996 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim of service connection for 
PTSD.  However, this was not the first time a claim of 
service connection for PTSD had been denied by the RO.  
Previously, in July 1994, the RO denied service connection 
for PTSD and two other psychiatric disorders.  The veteran 
initiated no appeal and the 1994 decision consequently became 
final.  38 C.F.R. § 20.1103 (1994).

The Board notes that the RO, in its October 1996 decision, 
did not specifically address the question of whether new and 
material evidence sufficient to reopen the claim had been 
presented since the July 1994 decision.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  Nevertheless, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, in a matter such as this, the 
Board has a duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 
8 Vet. App. 1 (1995).  Therefore, the first issue that now 
must be addressed is whether the claim ought to be reopened.  
38 U.S.C.A. § 5108 (West 1991).  


FINDINGS OF FACT


1.  Service connection for PTSD was denied by the RO in July 
1994 and no appeal ensued.


2.  Evidence obtained in connection with the veteran's 
attempt to reopen his claim includes VA treatment records 
that include a diagnosis of PTSD as a result of the veteran's 
experiences in the Republic of Vietnam, information that was 
not previously available in July 1994.

3.  The veteran has PTSD that is, at least in part, 
attributable to a stressful experience during military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied 
claim of service connection for PTSD has been submitted; the 
claim of service connection is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 
3.304 (1999).

2.  The veteran has PTSD which is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as a result of his 
experiences in the Republic of Vietnam as a combat engineer.  
However, the veteran's current claim of service connection 
for PTSD is not his first such claim.  In July 1994, the RO 
denied the veteran's claim of service connection for PTSD 
because the record did not contain a diagnosis of PTSD.  No 
appeal was taken from this action and it became final.  
38 C.F.R. § 20.1103 (1994).  As a result, the veteran's 
current claim of service connection may now be considered on 
the merits only if new and material evidence has been 
submitted since the time of the last final decision.  38 
U.S.C.A. 

§§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.156, 20.1105 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to claims to reopen, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  If new and material evidence has been presented, 
it must be determined whether, based upon all of the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

The evidence obtained in connection with the veteran's 
attempt to reopen his claim, since the last final denial, 
includes VA treatment records and a VA examination report 
that include a diagnosis of PTSD as a result of his alleged 
experiences in the Republic of Vietnam.  See VA treatment 
records dated in October 1995, January 1996, May 1996, July 
1996, August 1996, November 1996, March 1997, June 1997, 
February 1998 and VA examination report dated in October 
1997.  The Board notes that the foregoing records contain, 
for the first time, a confirmed diagnosis of PTSD.  The Board 
consequently finds that the evidence received subsequent to 
the July 1994 RO denial is new and material as defined by 
regulation.  38 C.F.R. §§ 3.156(a).  In other words, it bears 
directly and substantially upon the issue at hand, and is 
neither duplicative nor cumulative.  Given that a post-
service diagnosis of PTSD was not previously available, this 
newly received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  Id.  Accordingly, the Board concludes that 
the veteran has submitted new and material evidence to reopen 
his claim of service connection for PTSD.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must consider anew the merits 
of the underlying claim of service connection.  The Board 
notes that, in order to grant service connection for PTSD, 
there must be medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (1999), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

The Court has addressed these requirements and has held that 
the evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary, depending on 
whether or not the veteran was engaged in combat with the 
enemy.  Zarycki v. Brown, 6 Vet. App. 91 (1993), citing Hayes 
v. Brown, 5 Vet. App. 60 (1993), Hamilton v. Derwinski, 
2 Vet. App. 671 (1992), (appeal dismissed on other grounds, 
4 Vet. App. 528 (1993)). 

Initially, the Board notes that, the veteran, through both 
written statements to the RO (from himself and his wife) and 
statements at VA examinations, reported that his PTSD was 
brought about by, among other things, having a friend of his 
(from either California or Texas) killed while on guard duty 
in January 1969, or killed in January 1969 when his base was 
overrun during the Tet Offensive, or killed after he had been 
transferred to another unit.  See VA examination reports 
dated in September 1996 and October 1997 and statements in 
support of claim dated in April 1994, January 1997, and May 
1997.

Available treatment records show that the veteran was 
diagnosed with PTSD in August and October 1995.  See August 
and October 1995 VA treatment records.  (The Board notes that 
an earlier November 1993 treatment record from Elmira show 
that the veteran claimed to have been diagnosed with PTSD 
during an earlier admission in 1985.  Moreover, this 
admitting record shows, under the heading "Admitting 
Diagnosis," rule-out PTSD.  However, Elmira treatment 
records, for periods of hospitalizations from June 1985 to 
July 1985 and from November 1993 to December 1993, did not 
include a diagnosis of PTSD.)  Subsequent to October 1995, VA 
treatment records show his complaints and/or treatment for 
intrusive thoughts and dreams of his combat experience in the 
Republic of Vietnam, as well as a diagnosis of PTSD.  See VA 
treatment records dated in January 1996, May 1996, July 1996, 
August 1996, October 1996, November 1996, March 1997, June 
1997, February 1998, March 1998, and May 1998.  The Board 
notes that the record on appeal contains a January 1994 VA 
treatment record that ruled out PTSD, a December 1996 
treatment record that reported only a history of PTSD, and 
treatment records that show his complaints, diagnoses, and/or 
treatment for a schizoaffective disorder.  However, the 
foregoing VA record also continued to carry a diagnosis of 
PTSD.  Id.

In addition, at an October 1997 VA examination, after the 
veteran had discussed his Vietnam experiences (i.e., having 
engaged in firefights, being wounded by shrapnel, having a 
friend killed, being on a convoy that was ambushed, and 
seeing people killed), the examiner noted that he had read 
the claims file and formed an opinion that the veteran 
suffered from "schizoaffective disorder, bipolar type with 

comorbidity of [PTSD] resulting from the combat experience."  
Furthermore, the Board notes that a February 1998 VA 
treatment record characterized the veteran's psychiatric 
disorder as "combat-related PTSD." 

As noted above, the evidence of record includes a diagnosis 
of PTSD by medical personnel and statements from the veteran 
to the effect that he was exposed to severe stressors in 
service, including having a friend killed.  Additionally, the 
evidence of record includes medical opinions that 
specifically relate his PTSD to the foregoing in-service 
experience.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 
these circumstances, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  The Board is also satisfied that, with 
reasonable doubt resolved in the veteran's favor, the 
evidence supports a grant of service connection.

As for whether evidence sufficient to corroborate the 
veteran's story of in-service stressors has been submitted, 
the Board notes that service personnel records show that the 
veteran served in the Republic of Vietnam with a combat 
engineer unit (27th Engineering Battalion) from December 1968 
to November 1969.  His military occupation was as a combat 
engineer, and his awards and decorations included the 
National Defense Service Medal, Vietnam Service Medal with 
three Bronze Service Stars, and the Republic of Vietnam 
Campaign Medal.  In addition, a December 1968 letter from the 
veteran's commander shows that the veteran was assigned to 
Bravo Company, 27th Engineering Battalion (combat), and his 
Company was stationed 12 miles south of the city of Hue, 
Republic of Vietnam.

The veteran has submitted copies of selected pages from the 
1968 to 1969 yearbook for the 27th Engineering Battalion.  
This yearbook contained a picture of the veteran and the 
friend who was reportedly killed.  Moreover, August 1996 
correspondence from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) indicates that the 
individual reported as killed by the veteran had in fact been 
killed in action in June 1969.  Specifically, this individual 
was killed as a result of a 

rocket-propelled grenade attack while serving with the 25th 
Infantry Division in the Republic of Vietnam.

Consequently, the yearbook and service records provide 
support for the veteran's recitation of events:  having a 
friend with whom he served killed in action.  While the 
veteran gave some inconsistent statements as to the details 
concerning the incident in question, these inconsistencies 
are not so glaring for the Board to disregard his claim.  
Moreover, the Court held in Suozzi v. Brown, 10 Vet. App. 307 
(1997), that corroboration of every detail is not required to 
satisfy the § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressor actually 
occurred.  Accordingly, the Board finds that, in the current 
appeal, as in Suozzi, supra, the evidence substantiates a 
version of events during service which, when viewed most 
favorably to the veteran, supports his account of what 
happened.  The yearbook and service records are independent 
descriptions of a significant part of the veteran's version 
of events.  In other words, it corroborates the veteran's 
account of what happened even though it does not corroborate 
all, or even most, of the details of the event.

Additionally, it is significant that there is no evidence in 
the claims file that directly contradicts the opinion that 
the veteran's PTSD was, at least in part, caused by this same 
in-service event.  Although many treatment reports are of 
record which do not show a diagnosis of PTSD, they do not 
affirmatively indicate that he does not experience this 
disability.  Given that the October 1997 evaluation report 
showing PTSD reflected extensive examination and testing, 
given that examiners who diagnose PTSD must find that the 
traumatic event is being re-experienced in some way, and 
because the examiners in this case appear to rely on the 
existence of the claimed in-service event in reaching the 
diagnosis of PTSD, the Board finds that the evidence is in 
relative equipoise on this point.  With application of the 
benefit-of-the-doubt doctrine, a grant of service connection 
is warranted.  Colette v. Brown, 82 F.2d 389 (Fed. Cir. 
1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

